Hart, J., on rehearing. Counsel for appellant in his motion for a rehearing earnestly insists that A. R. Russell never acquired any homestead right in the Drew county, land. We did not say nor did we mean to hold in the original opinion that the mere fact that Russell donated the land from the State and received a donation deed therefor was conclusive evidence that he acquired a homestead right in it. Article 9, section 4 of the Constitution of 1874, provides that the homestead outside any city, town or village, owned and occupied as a residence shall consist of not exceeding 160 acres of land, etc. Both the Bradley county and the Drew county lands attempted to be impressed with the homestead character by Russell, did not amount to 160 acres. The record shows that Russell established his personal residence.on the land in Drew County when he made application for donation. He occupied the land and made the improvements and performed all the acts required of him and made proof thereof to the regular established authorities. After making the proof, he received a donation deed from the State and there is nothing whatever to show that it was procured by fraud. On the contrary practically the undisputed evidence shows that Russell intended to impress this land and the Bradley county land upon which his wife’s residence was situated, with the homestead character. In short he bona fide attempted to establish his own homestead on both the Bradley and Drew county lands and we hold that he acquired a right of homestead in the Drew county land. We also adhere to our original opinion that he has not acquired any homestead in the Bradley county lands for the reason therein given. It is next insisted by counsel for appellant that if Russell acquired a homestead right in the Drew County land he lost it by abandonment. They contend that he left the Drew county land and went to reside with his wife on the Bradley county land and never intended to return to the Drew county land. This is true in a qualified sense only. It will be remembered that the lands in Bradley county and in Drew county adjoined. Russell purchased the interests of the heirs of the first husband of his wife and on that account thought that he had acquired a homestead interest in that land. As we have already seen Russell was entitled to a rural 'homestead of 160 acres and he might acquire additional land as a' homestead to that already acquired in Drew county. He was not required to reside on any particular portion of it. A homestead necessarily includes the idea of ■ a house for a residence, but it also includes that part of a man’s landed property which is contiguous to his dwelling house. We have held that Russell did not acquire any homestead right to the Bradley county land because his wife already had a homestead in it which she did not lose by marrying him. We do not think that because Russell failed to acquire a homestead interest in the Bradley county land is any good reason why he should lose his homestead right in the Drew county land. There is nothing whatever in the record tending to show that he intended to abandon his homestead right in the Drew county land. He had a right to enlarge his homestead by acquiring other lands contiguous thereto. He did not succeed but because he did not succeed in enlarging his homestead is no reason for holding that he abandoned that which he had already acquired. There is no evidence whatever in the record tending to show that he intended to abandon his homestead in the Drew county land but on the contrary the practically undisputed testimony tends to show that he endeavored to enlarge it by adding thereto the Bradley county land. As we have already seen this land was contiguous to the land already owned by him as a homestead and that both tracts did not amount to as much as he was allowed under our statute. Therefore, but for his wife, already having a homestead in the Bradley county land, Russell by purchase from the heirs, would have acquired that tract as a part of his homestead and could have added it to the Drew county land and held and occupied both tracts as his homestead. The record shows that he only intended to live on the Bradley county land because it was a part of his homestead. He regarded both it and the Drew county land as his homestead and there is nothing in the record tending to show that he abandoned his homestead in Drew county. The motion for a rehearing will be denied.